Examiner’s Comment
Allowable Subject Matter
Claims 1-2 and 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a power stage controller, comprising: a reference circuit having a first reference input and a reference output, the first reference input coupled to a power stage input terminal, and the reference circuit configured to: determine whether a voltage at the first reference input is below a threshold voltage, and generate a decision signal responsive thereto; provide a first reference voltage at the reference output responsive to the decision signal having a first state; and provide a second reference voltage at the reference output responsive to the decision signal having a second state; and a comparator having a current sense input, a second reference input and a comparator output, the current sense input coupled to a power stage current terminal, the second reference input coupled to the reference output, and the comparator output coupled to the driver input, in combination with all the limitations set forth in claim 1.  	Regarding claim 12, the prior art fails to teach or disclose a switching converter, comprising: a reference circuit having a first reference input and a reference output, the first reference input coupled to the power stage input, and the reference circuit configured to: determine whether a voltage at the first reference input is below a threshold voltage, and generate a decision signal responsive thereto; provide a first reference voltage at the reference output responsive to the decision signal having a first state; and provide a second reference voltage at the reference output responsive to the decision signal having a second state;Page 5 of 11Docket No.: T91647US02Response to Office Action dated: May 11, 2022 Application No.: 16/938,573a comparator having a current sense input, a second reference input, and a comparator output, the current sense input coupled to the current terminal, the second reference input coupled to the reference output, and the comparator output coupled to the driver input, in combination with all the limitations set forth in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838